Citation Nr: 0811795	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type 2 diabetes 
mellitus.  

3.  Entitlement to a separate compensable disability rating 
for diabetic retinopathy for the period of time prior to 
November 7, 2005.  

4.  Entitlement to a disability rating in excess of 10 
percent for diabetic retinopathy for the period of time 
subsequent to November 6, 2005.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied service 
connection for hypertension, secondary to diabetes mellitus, 
and granted service connection for PTSD and assigned a 30 
percent disability rating.  Subsequently a May 2004 rating 
decision increased the disability rating for PTSD to 50 
percent effective the original date of service connection.  
The September 2002 rating decision also granted service 
connection for diabetic retinopathy at a noncompensable (0%) 
disability rating.  Since the retinopathy was at a 
noncompensable disability rating, the May 2004 rating 
decision combined the veteran's symptoms of diabetic 
retinopathy under the Diagnostic Code for his service-
connected diabetes mellitus.  A July 2006 rating decision 
granted a separate, 10 percent disability rating for the 
veteran's diabetic retinopathy, effective November 2005.


The issues involving the disability rating assigned for the 
veteran's service-connected diabetic retinopathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In November 2005, prior to the promulgation of a decision 
in the appeal, the appellant submitted a written statement 
and requested the appeal for entitlement to a disability 
rating in excess of 50 percent for PTSD be withdrawn.

2.  The veteran has a current diagnosis of hypertension.  

3.  The veteran's service-connected disabilities include 
diabetes mellitus.

4.  The evidence of record supports that the service 
connection diabetes mellitus is either the cause of, or 
aggravates, the veteran's hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to a disability 
rating in excess of 50 percent for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  Hypertension is proximately due to, the result of, or has 
been increased in severity by, the service-connected diabetes 
mellitus type 2. 38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive 

Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  The 
veteran submitted a written statement in November 2005 which 
withdrew his appeal for an increased disability rating for 
his service-connected PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is dismissed.

II.  Hypertension

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension may be presumed to have been incurred during 
active military service if it become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

It is not contended nor does the evidence show that the 
hypertension had its onset in service or was manifested 
during the first post service year.  Rather, the veteran's 
claim is that his current hypertension has been caused by his 
service-connected diabetes mellitus.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection 
because the disability at issue was caused secondary to a 
disability which is already service-connected.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice- 
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The medical evidence of record clearly establishes that the 
veteran has current diagnoses of type 2 diabetes mellitus and 
hypertension.  Service connection has been granted for the 
veteran's diabetes mellitus as a residual of his exposure to 
Agent Orange during active service in Vietnam.  The question 
at issue is whether the veteran's hypertension was caused, or 
aggravated, by the service-connected diabetes mellitus.  

In June 2004, a VA examination of the veteran was conducted.  
The diagnosis was hypertension and the physician's medical 
opinion was that the veteran's hypertension was essential 
hypertension which was diagnosed prior to his treatment for 
diabetes.  In January 2007, another VA examination of the 
veteran was conducted.  The examining physician rendered the 
same opinion, that the veteran's hypertension was essential 
and not caused by the veteran's service-connected diabetes 
mellitus or his service-connected PTSD.  Interestingly, the 
VA records which the physician referred to in making this 
decision only dated back to 2001.  The Board notes that a VA 
hospital record dated in 1989 shows a diagnosis of diabetes 
mellitus but not a diagnosis of hypertension, which indicates 
that the diagnosis of diabetes mellitus preceded the 
diagnosis of hypertension.  

In July 2007, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  This physician's 
medical opinion was that the veteran's service-connected 
diabetes mellitus was poorly controlled and that the 
hypertension was a complication of the diabetes.  

The evidence of record reveals that the veteran was diagnosed 
with hypertension after he was diagnosed with diabetes 
mellitus.  Even if the veteran's service-connected diabetes 
mellitus has not caused the hypertension, an issue which is 
not fully resolved either way, the evidence shows that at a 
minimum the veteran's hypertension is at the least aggravated 
by the service-connected diabetes mellitus.  Accordingly, 
service connection for hypertension secondary to diabetes 
mellitus is granted.  



ORDER

The appeal for entitlement to a disability rating in excess 
of 50 percent for PTSD is dismissed.  

Service connection for hypertension is granted.  


REMAND

Review of the medical evidence of record reveals that the 
veteran's last Compensation and Pension examination for eye 
disorders was in November 2005.  Based upon this, the 
separate 10 percent disability rating for diabetic 
retinopathy was granted.  However, a more recent, July 2007, 
Compensation and Pension examination shows normal visual 
acuity and visual fields.  Another VA examination should be 
conducted to ascertain the current level of disability 
resulting from the veteran's service-connected diabetic 
retinopathy.   

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Board also observes that, in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the VCAA.  Complete notification should be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.   To 
substantiate a claim for a separate 
compensable disability rating for 
diabetic retinopathy prior to November 
2005, the veteran must be informed that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating that retinopathy was 
manifest to a compensable degree prior to 
November 2005.  To substantiate a claim 
for a disability rating in excess of 10 
percent for diabetic retinopathy the 
veteran must be informed of the 
following: (a) he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a higher severity 
of the retinopathy disability and the 
effect that worsening has on the 
veteran's employment and daily life; (b) 
as the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
notice must include at least general 
notice of that requirement to the 
veteran.  

2.  The veteran should be accorded an 
examination for eye disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
vision impairment caused by the service-
connected diabetic retinopathy found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


